Citation Nr: 0500199	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  03-00 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for stomach condition 
to include peptic ulcer disease. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL
Appellant

ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel
INTRODUCTION

The veteran served on active duty from June 1966 to December 
1969.

In a January 2000 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, denied service connection for a psychiatric 
disorder to include post-traumatic stress disorder (PTSD) and 
for a stomach disorder on the basis that the claims were not 
well grounded.  Pursuant to Section 7(b) of the Veterans 
Claims Assistance Act of 2000 (VCAA), which eliminated the 
legal concept of a well-grounded claim, the RO in a June 2002 
rating decision re-adjudicated the issues on a de novo basis, 
that is, as if the prior denial had not been made.  The 
veteran appealed the June 2002 rating decision, which is now 
before the Board. 

In October 2003, the RO granted a 10 percent rating for 
residuals of a nasal fracture.  As the veteran has not 
perfected an appeal of the 10 percent rating by filing a 
substantive appeal, the issue is not before the Board for 
appellate review.

In a January 2004 rating decision, the RO denied service 
connection for diabetes mellitus and peripheral neuropathy.  
The veteran has the reminder of the one-year period, 
beginning January 20, 2004, to file a notice of disagreement 
if he intends to appeal the January 2004 rating decision.  
Also, the veteran has a pending claim of service connection 
for glaucoma, which the RO is developing. 

In March 2004, the veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge.  At the hearing, the 
veteran submitted additional evidence and waived initial 
consideration of the evidence by the RO.   A transcript of 
the hearing is in the record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.




REMAND

Service medical records show that in August 1968 the veteran 
was evaluated for feelings of nervousness.  The diagnosis was 
passive dependent reaction.  After service, a private 
physician reported treating the veteran since 1974 for a 
number of conditions, including anxiety and depression.  A 
private social worker reported counseling the veteran in the 
1980s for depression and that the veteran's PTSD experiences 
were a contributing factor.  VA records, beginning in 2002, 
document both depression and PTSD.  

The service medical records also show that the veteran was 
seen several times for complaints of abdominal pain.  An 
upper gastrointestinal series was normal.  The diagnostic 
impression was gastroenteritis.  After service, beginning in 
2000, VA records document a history of dyspepsia and a 
finding of gastroesophageal reflux disease. 

As the evidence of record does not contain sufficient medical 
evidence to decide the claims, further evidentiary 
development is needed.  Accordingly under the duty to assist, 
38 C.F.R. § 3.159(c)(4), the case is remanded for the 
following action:  

1.  At this stage of the appeal, to 
ensure compliance with the duty to 
notify, 38 U.S.C.A. § 5103, notify the 
veteran that he should provide any 
evidence in his possession that pertains 
to the claims. 

2.  Obtain the medical records from the 
Clarksburg, West Virginia, VAMC. 

3.  Ask the U. S. Armed Forces Center for 
Unit Records Research (CURR) to research 
the Air Force Quarterly Historical 
Reports of the 494th Tactical Fighter 
Squadron of the 48th Tactical Fighter 
Wing, Lakenheath, England, for the 
following claimed in-service stressor:  
While on temporary duty assignment for 
weapons maintenance of F-100 aircraft 
from March 23, 1968, to April 23, 1968, 
at Wheelus Air Base in Libya, the 
co-pilot [Major Smith] of an aircraft was 
killed when he ejected while the pilot 
was making an emergency landing. 

4.  Schedule the veteran for a VA 
examination by a psychiatrist to include 
psychological testing for PTSD, to 
determine whether the veteran suffers 
from an acquired psychiatric disorder to 
include PTSD.  The veteran's file must be 
made available to the examiner for 
review.   

If PTSD is diagnosed, the examiner 
should identify the specific 
stressor or stressors that support 
the diagnosis as the veteran has 
described, namely, the co-pilot 
fatality, threat of a nuclear attack 
during an alert, daily stress of 
handling ordnance, including 
tactical nuclear weapons, the death 
of a Turkish national and the 
maiming of another by Turkish 
police, or the threat of death or 
injury while on aircraft that had 
engine failures. 

If an acquired psychiatric disorder 
other than PTSD is diagnosed, the 
examiner is asked to comment on the 
clinical significance, if any, of 
the entry in the service medical 
records, documenting passive 
dependent reaction.  And the 
examiner is asked to express an 
opinion as to whether it is at least 
as likely as not that any current 
acquired psychiatric disorder is 
related to service.  

In formulating the medical opinion, 
the examiner is asked to consider 
that the term "at least as likely 
as not" does not mean "within the 
realm of possibility, rather it 
means that the weight of the medical 
evidence both for and against the 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of onset during service as it 
is to find against onset during 
service. 

5.  Schedule the veteran for a 
gastrointestinal examination by VA to 
determine whether the veteran has a 
gastrointestinal disorder to include 
peptic ulcer disease or gastroesophageal 
reflux disease.  The veteran's file must 
be made available to the examiner for 
review. 

The examiner is asked to comment on 
the clinical significance, if any, 
of the entries in the service 
medical records, documenting 
gastroenteritis, and a normal 
esophagus, stomach, and duodenum on 
an upper gastrointestinal series.  
And the examiner is asked to express 
an opinion as to whether it is at 
least as likely as not that any 
current gastrointestinal disorder is 
related to service.  

In formulating the medical opinion, 
the examiner is asked to consider 
that the term "at least as likely 
as not" does not mean "within the 
realm of possibility, rather it 
means that the weight of the medical 
evidence both for and against the 
conclusion is so evenly divided that 
it is as 


medically sound to find in favor of 
onset during service as it is to 
find against onset during service. 

6.  After the above development has been 
completed, adjudicate the claims.  If any 
benefit is denied, prepare a supplemental 
statement of the case and return the case 
to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


_________________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





